Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 19, 2021                                                                                  Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                              Brian K. Zahra
  162482(9)                                                                                                 David F. Viviano
                                                                                                        Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
                                                                                                         Megan K. Cavanagh
  ROUCH WORLD, LLC, and UPROOTED                                                                         Elizabeth M. Welch,
  ELECTROLYSIS, LLC,                                                                                                   Justices
           Plaintiffs-Appellees,
                                                                      SC: 162482
  v                                                                   COA: 355868
                                                                      Ct of Claims: 20-000145-MZ
  DEPARTMENT OF CIVIL RIGHTS and
  DIRECTOR OF THE DEPARTMENT OF
  CIVIL RIGHTS,
             Defendants-Appellants.
  ______________________________________/

        On order of the Chief Justice, the motion of American Civil Liberties Union of
  Michigan et al. to file a brief amicus curiae is GRANTED. The amicus brief submitted on
  February 12, 2021, is accepted for filing.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  February 19, 2021

                                                                                Clerk